Citation Nr: 1009459	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  05-28 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318 (West 2002).

3.  Entitlement to Dependents' Educational Assistance (DEA).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 
1970.  He died in January 2003.  The appellant is his 
surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) initially on appeal from an April 2004 rating 
decision issued in August 2004, in which the RO, in pertinent 
part, denied the appellant's claims for entitlement to 
service connection for the cause of the Veteran's death and 
to DIC.  Later, in an October 2004 rating decision, the RO 
confirmed its denial of the appellant's claim for entitlement 
to service connection for the cause of the Veteran's death 
and a claim for eligibility to DEA.  The appellant perfected 
an appeal to the denial of the claims for entitlement to 
service connection for the cause of the Veteran's death, to 
DIC and to DEA.

In August 2006, the appellant appeared at a Travel Board 
hearing before an Acting Veterans Law Judge, who is no longer 
employed by the Board.  In February 2008, she was notified of 
her right to an additional hearing and provided with options 
for another hearing.  To date she has not responded to this 
letter.  Accordingly, the Board will proceed with this case.

In an October 2006 decision, the cause of death and DIC 
claims were denied by the Board.  The appellant appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In November 2007, the parties filed a Joint 
Motion for Remand (joint motion).  Later the same month, in 
an Order, the Court vacated the Board's October 2006 decision 
and remanded the case for action consistent with the joint 
motion.

In March 2008, the Board remanded the case to the RO for 
additional notice and development.  The case now is before 
the Board for further appellate consideration.


FINDINGS OF FACT

1.  The Veteran's certificate of death lists the immediate 
cause of death as cardiorespiratory arrest due to (or as a 
consequence of) recurrent glioblastoma multiforme (GBM) of 
the brain.

2.  At the time of his death, the Veteran was not service 
connected for any disability.

3.  The Veteran served in the Republic of Vietnam during the 
Vietnam era; so exposure to herbicides is presumed.

4.  GBM of the brain was not manifest until more than 30 
years following the Veteran's separation from service; 
however, the most persuasive medical opinions of record weigh 
in favor of a finding that the Veteran's death from GBM of 
the brain was the result of in-service exposure to 
herbicides.

5.  The Veteran was not rated as totally disabled due to 
service-connected disability which was permanent in nature 
for 10 continuous years immediately preceding death, was not 
continuously rated totally disabled for at least 5 years from 
the date of his separation from service, nor was he a 
prisoner of war (POW).


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
Veteran's death as a result of exposure to herbicides are 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 
1310, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.312, 3.313 (2009).

2.  The criteria for DIC benefits pursuant to 38 U.S.C. § 
1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 
C.F.R. § 3.22 (2009).

3.  The requirements for basic eligibility for DEA under 
Chapter 35, Title 38, United States Code, have been met.  38 
U.S.C.A. §§ 3500, 3501, 3510 (West 2002); 38 C.F.R. §§ 3.807, 
21.3020, 21.3021 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2009)) includes enhanced 
duties to notify and assist claimants for VA benefits.  VA 
regulations implementing the VCAA have been codified, as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2009).  VA's notice requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Given the Board's favorable disposition of the appellant's 
claim for service connection for the cause of the Veteran's 
death and for DEA benefits, the Board finds that all 
notification and development actions needed to fairly 
adjudicate these matters on appeal have been accomplished.

With regard to the issue of entitlement to DIC under 38 
U.S.C.A. § 1318, the basis of the denial of this claim is 
that, because the Veteran neither had a 100 percent rating 
for the required 10 years prior to his death or the required 
5 years from the date of his separation from service nor was 
a POW, the claim lacks legal merit.  The notice and duty to 
assist provisions have no effect on an appeal where the law, 
and not the underlying facts or development of the facts are 
dispositive in a matter.  Manning v. Principi, 16 Vet. App. 
534, 542-43 (2002).

II. Cause of Death Claim

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, malignant tumors of the brain or spinal 
cord or peripheral nerves that become manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Further, VA regulations also provide that a veteran who had 
active military, naval, or air service in the Republic of 
Vietnam during the Vietnam era and has one of the diseases 
listed in 38 C.F.R. § 3.309(e) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e), recently amended to 
add AL amyloidosis.  See 74 Fed. Reg. 21,258 (May 7, 2009); 
see also 38 C.F.R. § 3.307(a)(6)(ii).  The specified diseases 
which have been listed therein include prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma), and 
chronic lymphocytic leukemia (CLL).  38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  

However, VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which it has not specifically determined that a 
presumption of service connection is warranted.  See 59 Fed. 
Reg. 341-46 (Jan. 4, 1994); see also 61 Fed. Reg. 57,586-
57,589 (Nov. 7, 1996); 72 Fed. Reg. 32,345-32,407 (June 12, 
2007).  GBM of the brain or brain cancer are not listed among 
the presumptive diseases for which service connection may be 
granted on the basis of exposure to herbicides under 38 
C.F.R. § 3.309(e).  Therefore, service connection for the 
cause of the Veteran's death may not be granted for GBM of 
the brain or brain cancer on the basis of the presumptive 
regulatory provisions just discussed.  In the absence of a 
diagnosed disease for which the presumption applies, 38 
C.F.R. § 3.307(a)(6)(iii) is not applicable, and the 
appellant's claim of service connection for the cause of the 
Veteran's death will be addressed on a direct service 
connection basis in this decision.  See Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).

When service connection for a disability or death is sought, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of each 
organization in which the veteran served, his military 
records, and all pertinent medical and lay evidence.  38 
C.F.R. § 3.303(a).

To establish entitlement to service connection for the cause 
of the Veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Service- 
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
another condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  To be considered a contributory cause of death, it 
must be shown that service-connected disability contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that service-connected 
disability casually shared in producing death; rather, a 
causal connection must be shown.  38 C.F.R. § 3.312(c)(1).

Given its review of the record, the Board finds that the 
preponderance of the evidence is in favor of the appellant's 
claim for service connection for the cause of the Veteran's 
death.

In various statements and during her Board hearing, the 
appellant contended that the Veteran's death was caused by 
his in-service exposure to Agent Orange in Vietnam.   In this 
case, the Vietnam era is the period beginning August 5, 1964, 
and ending on May 7, 1975.  The Veteran served in Vietnam 
from August 1968 to August 1969.  Thus, based on the evidence 
of record, the Veteran is presumed to have been exposed to 
herbicide agents in service.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6)(iii) and 3.313(a).

The Veteran's certificate of death lists the immediate cause 
of death as cardiorespiratory arrest due to (or as a 
consequence of) recurrent GBM of the brain.  The approximate 
interval between onset and death for the Veteran's GBM was 1 
1/2 years.  It was also noted that he had been employed in 
waste removal by the New York City Department of Sanitation.

The Board acknowledges that the Veteran died of brain cancer.  
However, to warrant service connection on a presumptive basis 
due to exposure to herbicides, the cancer must have 
originated in one of the areas listed in 38 C.F.R. § 
3.309(e), for example, the prostate, lung, bronchus, larynx, 
or trachea.  That is not the case here.  Similarly, the 
Veteran's cancer was not diagnosed until August 2001, more 
than 30 years after his discharge from service; therefore, 
presumptive service connection based on a chronic disease 
listed in 38 C.F.R. § 3.309(a) also is not warranted.

The record contains conflicting medical opinions about the 
relationship between the Veteran's death and his exposure to 
herbicides.  

In letters dated in January 2003 and January 2004, the 
Veteran's neurosurgeon, M. B. E., M.D., reported that 
although the exact cause of the Veteran's brain tumor was 
unknown there was data linking the formation of GBM to 
herbicide exposure.  Dr. M. B. E. further opined that given 
that the Veteran was clearly exposed to Agent Orange as well 
as other herbicides in Vietnam, it was at least as likely as 
not that his GBM was caused by that exposure.  In a June 2005 
letter, the Veteran's oncologist, A. G., M.D., opined that 
reviews of medical literature suggested that it was at least 
as likely as not that the Veteran's GBM was caused by 
herbicide exposure.

In an October 2005 medical opinion, a VA hematologist/oncologist 
noted reference to five medical and scientific information 
sources and concluded that there was no evidence linking brain 
cancer to herbicide exposure.  In a May 2008 VA medical opinion, 
the Chief of Hematology/Oncology at the Northport, New York VA 
Medical Center concluded that based upon the current literature 
there was no evidence linking GBM to herbicide exposure.  

In correspondence dated in December 2008, R.E.G., M.D., 
identified as a hospitalist by his practice letterhead, stated 
that the studies cited by the VA physicians against a finding of 
an association between Agent Orange exposure and the Veteran's 
GBM were based upon studies with poor quality research and should 
not be used to deny the association.  This physician added that 
there were existing studies which suggested that smaller 
exposures to Agent Orange may confer an increased risk of brain 
cancer, but no specific studies were identified.  It was the 
opinion of Dr. R.E.G., however, that it was as likely as not that 
the Veteran's GBM was caused by his exposure to Agent Orange 
during his time in service.

In an effort to resolve the question, in October 2009, the 
Board sought an opinion from an independent medical examiner 
(IME).  In a November 2009 response, the IME, a Professor of 
Medicine in the Hematology and Oncology Division of the 
Medical University of South Carolina, indicated that he had 
reviewed the various letters and opinions.  It was his 
opinion that it is as likely as not that the Veteran's 
exposure to Agent Orange was related to his eventual 
development of GBM and his death.  This conclusion was based 
on his experience as a neurooncologist and a thorough review 
of the limited literature on this subject.  The IME 
acknowledged that it is true that no scientific body has 
found a direct correlation between dioxins and GBMs; however, 
there are numerous publications that reveal an increased 
incidence of brain cancer in individuals exposed to 
herbicides.  For example, in the American Journal of 
Industrial Medicine (AJIM), 1990; (18): 6, 665-73, a study of 
894 veterans exposed to Agent Orange, two died from brain 
cancers and the expected incidence was 0.4, or less than 1.  
A study from the AJIM, 1996 Dec. 30; (6): 647-54, revealed 
elevated levels of dioxin congeners in veterans 30 years 
after exposure in Vietnam to Agent Orange.  A most concerning 
article in Oncogene, 2009 July 16; 28(28); 2593-2605, 
discussed dioxin/aryl hydrocarbon receptor, a transcription 
factor which has been attributed a role in human 
cancerogenisis, primarily malignant glioma cells.  And 
finally, in the AJIM, 1998, Dec. 6; (5); 501-06, reported on 
the increased incidence of brain cancer in golf course 
superintendents exposed to herbicides and pesticides.  
Therefore, the IME agreed that as difficult as it is to 
quantify the degree of cause and effect between Agent Orange 
exposure and GBMs, due to the usual delay in exposure to a 
carcinogenic agent and cancer, he feels as likely as not that 
the Veteran's GBM was related to his Agent Orange exposure in 
Vietnam.

In light of the above, the Board finds the December 2008 and 
November 2009 opinions clearly more definitive and more 
probative on the question of the relationship between the 
Veteran's GBM and his exposure to herbicides in service than 
those of the two VA physicians.  See Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998) (it is not error for the Board to 
value one medical opinion over another, as long as a rational 
basis for doing so is given); see also Guerrieri v. Brown, 4 
Vet. App. 467, 470-471 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).

Thus, resolving doubt in the appellant's favor, the Board 
reaches a different result from the VA physicians with regard 
to the Veteran's in-service exposure to herbicides and GBM 
and his ultimate demise.  As noted by the November 2009 IME, 
although no scientific body has found a direct correlation 
between dioxins and GBMs, there are numerous publications 
that reveal an increased incidence of brain cancer in 
individuals exposed to herbicides.  After reviewing the 
Veteran's claim file and the other opinions of record, the 
IME concluded that as likely as not that the Veteran's GBM 
was related to his Agent Orange exposure in Vietnam.  
Contrary to the VA physicians' opinions, the December 2008 
private hospitalist pointed out that the poor quality of the 
research should not be used to deny the associations that 
have been shown between dioxins and brain cancer and that the 
inability of present studies to quantify the degree of risk 
conferred by Agent Orange exposure does not abrogate the 
multiple studies which suggest an association between 
occupational exposure to dioxins and brain cancer.  Clearly, 
both of these specialists indicate that there exists a likely 
medical nexus between the Veteran's GBM and his active 
service.  As both opinions were based on consideration of the 
Veteran's medical history, a review of the relevant medical 
literature and the appellant's assertions, the Board finds 
them, in conjunction with the statements from the Veteran's 
own neurosurgeon and oncologist, probative of the medical 
nexus question.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Under the circumstances of this case, and with resolution of 
all reasonable doubt in the appellant's favor, the Board 
finds that the criteria for service connection for the cause 
of the Veteran's death, due to in-service exposure to 
herbicides, are met.

III. DIC 38 U.S.C.A. § 1318 Claim

The appellant seeks entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318.  After a review of all the 
evidence of record, the Board finds that, in this case, the 
undisputed facts demonstrate that the legal criteria for 
entitlement to DIC under 38 U.S.C.A. § 1318 were not met.

In pertinent part, under 38 U.S.C.A. § 1318(a), benefits are 
payable to the surviving spouse of a "deceased veteran" in 
the same manner as if the death were service-connected.  A 
"deceased veteran" for purposes of this provision is a 
veteran who dies not as the result of the veteran's own 
willful misconduct, and who either was in receipt of, or 
entitled to receive, compensation at the time of death for a 
service-connected disability(ies) rated totally disabling.  
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  The service-
connected disability(ies) must have been either continuously 
rated totally disabling for 10 or more years immediately 
preceding death, or continuously rated totally disabling for 
at least 5 years from the date of the veteran's separation 
from service.  The appellant would also be eligible if the 
veteran was a former POW who died after September 30, 1999, 
and the disability was continuously rated totally disabling 
for a period of not less than one year immediately preceding 
death.  Id. The total rating may be schedular or based on 
unemployability.  38 C.F.R. § 3.22.

The phrase "entitled to receive" means that, at the time of 
death, the Veteran had a service-connected disability rated 
by VA as totally disabling, but was not actually receiving 
compensation because: (1) VA was paying the compensation to 
the Veteran's dependents; (2) VA was withholding the 
compensation to offset an indebtedness of the Veteran; (3) 
the Veteran had not received total disability compensation 
solely because of clear and unmistakable error in a VA 
decision; (4) the Veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C.A. § 
1174(h)(2); (6) VA was withholding payments because the 
Veteran's whereabouts was unknown, but the Veteran was 
otherwise entitled to receive continued payments based on a 
total service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C.A. § 5308 but determines 
that benefits were payable under 38 U.S.C.A. § 5309. 38 
C.F.R. § 3.22(b).

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106 
(2009).

The appellant in this case is not entitled to DIC benefits.  
In this case, the Veteran was not a POW, he died more than 5 
years following his separation from active service, and was 
not receiving or entitled to receive compensation at the 100 
percent rate for the 10-year period immediately preceding his 
death.  The Veteran was never in actual receipt of a 100 
percent disability rating for a service-connected 
disability(ies) for the statutory period of time prior to his 
death, that is, the Veteran had neither a service-connected 
disability rated as 100 percent disabling nor any combination 
of service-connected disabilities rated as 100 percent 
disabling for at least 10 years prior to his death.  The 
evidence of record at the time of the Veteran's death shows 
that he was not service connected for any disability. 

Additionally, there is no evidence that the Veteran was 
entitled to receive compensation for service-connected 
disabilities rated totally disabling but was not in receipt 
due to one of the reasons listed in 38 C.F.R. § 3.22(b).

It has also not been claimed that the Veteran's lack of a 
total disability compensation for 10 years before his death 
was due solely to clear and unmistakable error (CUE) in a VA 
decision concerning an issue of service connection, 
disability evaluation, or effective date.

For these reasons, the Veteran is not a "deceased veteran" 
for purposes of applying 38 U.S.C.A. § 1318 and 38 C.F.R. § 
3.22.  In essence, the facts of this case are not in dispute 
and the law is dispositive as to this issue.  Accordingly, 
the claim will be denied because of the absence of legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Therefore, the claim for entitlement to DIC under 38 U.S.C.A. 
§ 1318 is denied.



IV. Entitlement to DEA benefits

In pertinent part, Chapter 35, Title 38, United States Code, 
extends the VA educational program to surviving spouses of 
veterans who died of service-connected disabilities and to 
the surviving spouse of a veteran who, when he died, had a 
service-connected total disability that was permanent in 
nature.  See 38 U.S.C.A. §§ 3500, 3501(a)(1), 3510; 38 C.F.R. 
§§ 3.807, 21.3020, 21.3021.

As the appellant's claim for service connection for the cause 
of the Veteran's death has been granted, the Board concludes 
that the criteria for basic eligibility for DEA under Chapter 
35, Title 38, United States Code, have been met.


ORDER

Service connection for the cause of the Veteran's death, to 
include as a result of exposure to herbicides, is granted.

DIC under the provisions of 38 U.S.C.A. § 1318 is denied.

Basic eligibility for DEA under Chapter 35, Title 38, United 
States Code, is granted.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


